RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4771-18

P.D.M.,1

          Plaintiff-Appellant,

v.

J.L.M.,

     Defendant-Respondent.
________________________

                   Argued May 13, 2020 – Decided July 2, 2021

                   Before Judges Fuentes, Mayer and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FV-03-1636-19.

                   Mark J. Molz argued the cause for appellant.

                   Respondent has not filed a brief.

          The opinion of the court was delivered by



1
  Pursuant to Rule 1:38-3(d)(9), we use initials to identify the parties to protect
the confidentiality of these proceedings.
FUENTES, P.J.A.D.

      Plaintiff P.D.M. and defendant J.L.M. had been married for seventeen

years at the time of the incident that gave rise to this appeal. They were also

together as a couple for eight years prior to their marriage and have a daughter

who is now twenty years old. Plaintiff filed a complaint against defendant under

the Prevention of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35,

alleging that at 4:33 p.m. on April 9, 2019, defendant committed the predicate

offenses of simple assault, N.J.S.A. 2C:12-1(a), and criminal mischief, N.J.S.A.

2C:17-3, by striking plaintiff's motor vehicle with a stick and shattering its

window. Plaintiff and his then paramour and her child were inside the vehicle

and sustained minor injuries from the shattered glass.

      At 8:15 p.m. on this same day, the Municipal Court Judge of North

Hanover Township conducted an ex parte hearing at which plaintiff testified

under oath and provided a factual basis for the issuance of a Temporary

Restraining Order (TRO) pursuant to N.J.S.A. 2C:25-28(f).          Although not

entirely clear, we infer from the record made available to us that defendant filed

her own PDVA complaint against plaintiff also based on the April 9, 2019 event.

This case was first listed before the Family Part on April 18, 2019, but was

adjourned to May 7, 2019 to permit plaintiff to amend the TRO. When the


                                                                            A-4771-18
                                        2
matter came before the court for the FRO hearing, plaintiff's TRO had still not

been amended.

      The parties' cross-complaints came before the Family Part for an FRO trial

on May 20, 2019. After hearing the parties' testimony and the testimo ny of

plaintiff's paramour, the judge found plaintiff proved, by a preponderance of the

evidence, that defendant committed the predicate acts of criminal mischief and

simple assault by striking plaintiff's truck with a stick, "causing the window to

shatter, sending glass throughout the cab, and causing injuries" to plaintiff, his

paramour, and her young daughter. The two adults sustained minor cuts to their

heads and fingers. The judge found the child "sustained a cut to a finger that's

not documented, but it's not beyond the belief, given the spray of glass that must

have gone into the cab."

      Despite these findings, the judge dismissed both complaints and vacated

the TRO against defendant. After considering the two-pronged analysis this

court established in Silver v. Silver, 387 N.J. Super. 112, 125-27 (2006), the

trial judge concluded an FRO was not necessary to protect plaintiff from future

acts or threats of violence. We agree and affirm.

      Both parties were represented by counsel. Plaintiff called defendant as

his first witness at the FRO hearing. She testified that she first learned of


                                                                            A-4771-18
                                        3
plaintiff's affair with another woman one week before the incident. Plaintiff's

counsel questioned defendant directly about how the incident ensued:

            Q. So when you saw your husband's vehicle in the
            driveway, right?

            A. Um-hum.

            Q. You went outside with the bat.

            A. The stick.

            Q. Or the stick.

            A. The stick.

            Q. Okay. And how many times did you strike his
            vehicle?

            A. Once.

            ....

            Q. [How many] windows did you break?

            A. One.

            Q. Okay. And did you look inside the vehicle before
            you broke his window?

            ....

            A. No.

      Defendant admitted that she sent plaintiff the following text message after

the incident: "You are a rotten son of a bitch bringing her to my fucking house.

                                                                           A-4771-18
                                       4
You're no fucking good and neither is she. Put her daughter in a car and put her

in danger like that. You guys are fucked up."

      On cross-examination, defendant testified that she separated from plaintiff

a week before the incident after he told her about the extramarital affair. She

expressly told plaintiff not to bring the woman with him when he came to the

house. Defendant testified that at 12:15 p.m. on April 9, 2019, she texted

plaintiff and asked him "if he was going to go to the house to let the dogs out in

the afternoon." Defendant claimed plaintiff never responded to this text.

      She went home during her lunch time and parked her car in the driveway

"next to the dump truck." According to defendant, they had vehicles "all over

their property," but her car was the only one parked next to the dump truck.

Defendant testified that she intentionally parked her car next to the dump truck

"because I didn't want people coming that were asking me questions and feeling

sorry for me. I just didn't want to talk to anybody." Defendant claimed she ran

out of the house as soon as she saw that plaintiff had come to their home and

brought his paramour.     In response to her attorney's questions, defendant

provided the following account of what transpired from this point forward:

            Q. When you ran out the front door, did you grab any
            object?

            A. A stick.

                                                                            A-4771-18
                                        5
            Q. You grabbed a stick. And what was your intention
            when you ran out of the house with the stick?

            A. It was just to hit the truck to get off my property.

            Q. What part of the truck were you aiming for?

            A. Just the tailgate.

            Q. Was [plaintiff] in a parked position when you hit the
            car or was his truck moving?

            A. No, he had backed up, and I just thought he could
            pull it out there. It happened so fast.

            THE COURT: Ma'am, when you saw the truck pull up
            and you moved to leave the house, and you . . . grabbed
            a stick . . . it was in your mind that he had . . . [the
            paramour] in the car . . . with him?

            A. Yes.

      The judge found the truck was approximately forty to fifty feet away from

defendant when she first came out of the house. Defendant also testified she did

not intend to hurt anyone when she struck the side of plaintiff's vehicle.

      Against this evidence, the judge made the following findings and

conclusions of law:

            There's no history of domestic violence. It was a
            discrete event. I cannot find that it was premeditated.

            So it's an event that stands on its own, . . . something
            of an anomaly in the relationship, or at least as it

                                                                             A-4771-18
                                        6
extends wife to husband. But it would be -- it's difficult
to describe it as a contretemps, because of the sheer
scariness of it. But it has a similarity to a contretemps
in its isolated and discrete nature. So there's no history
of domestic violence between the parties.

But as I said, there is no history. There's absolutely no
history. I've heard nothing about the character of this
woman vis-à-vis the relationship with her husband that
ever suggested that this would happen. It did, and it's -
- that it did is unforgiveable, but it doesn't -- it's not
predictive of future acts of domestic violence. This
happened ten days after she had been body slammed
with the revelation that her 25-year relationship was out
the window, without the benefit of, so far as I know,
suspicions, separations, those kinds of things that
finally come to a head and somebody says oh, you
know. I'm out of here.

[D]efendant is devastated by this. And I truly believe
that she is devastated today as much by what she did as
by why she did it. So I don't think, by any standard --
well, certainly not by preponderance of the evidence.
There's always a risk. I could be wrong.

I, as in every other case, I hope, that I'm true to my oath,
that I could do justice, to do the right thing, and to view
the evidence as it -- as it presents itself.

Now, I hope . . . [I] dearly hope that I am not wrong in
drawing this conclusion. But I think to issue a final
restraining order would only -- would have no other
purpose than to add to this defendant's pain. She's very
broken. As I said, she's broken as much by what her
husband has done to her as by what she did and might
have done, and the consequences that might have
flowed from that.


                                                               A-4771-18
                             7
            So I find that I cannot find that a continuing restraining
            order is necessary for the protection of this plaintiff.
            Therefore, the complaint is dismissed. The temporary
            restraining order is dissolved.

      We start our analysis by acknowledging that due to its specific

jurisdiction, the Family Part has developed a "special expertise in the field of

domestic relations" that warrants deferential review of matters predicated on

factual findings. Cesare v. Cesare, 154 N.J. 394, 412-13 (1998). Furthermore,

we review a "Family Part judge’s findings following a bench trial is a narrow

one." N.T.B. v. D.D.B., 442 N.J. Super. 205, 215 (App. Div. 2015). We have

also held "that the Legislature did not intend that the commission of any one of

these [predicate] acts automatically mandates the issuance of a domestic

violence order." A.M.C. v. P.B., 447 N.J. Super. 402, 417 (App. Div. 2016),

(quoting L.M.F. v. J.A.F., Jr., 421 N.J. Super. 523, 533-34 (App. Div. 2011)).

      In this appeal, plaintiff argues the Family Part judge erred when he denied

his application for an FRO. We disagree. In making this decision: (1) "the judge

must determine whether the plaintiff has proven, by a preponderance of the

credible evidence, that one or more of the predicate acts set forth in N.J.S.A.

2C:25-19(a) has occurred;" and (2) if one or more predicate acts occurred, the

judge must determine "whether a domestic violence restraining order should be

issued." Silver, 387 N.J. Super. at 125-126.

                                                                           A-4771-18
                                        8
      Our Supreme Court has adopted this approach and reaffirmed that "the

guiding standard is whether a restraining order is necessary, upon an evaluation

of the facts set forth in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to protect the victim

from an immediate danger or to prevent further abuse." J.D. v. M.D.F., 207 N.J.

458, 475-76 (2011) (quoting Silver, 387 N.J. Super. at 125-126). These six

statutory considerations are:

             (1) The previous history of domestic violence between
             the plaintiff and defendant, including threats,
             harassment and physical abuse;

             (2) The existence of immediate danger to person or
             property;

             (3) The financial circumstances of the plaintiff and
             defendant;

             (4) The best interests of the victim and any child;

             (5) In determining custody and parenting time the
             protection of the victim’s safety; and

             (6) The existence of a verifiable order of protection
             from another jurisdiction.

             [N.J.S.A. 2C:25-29(a)(1) to (6).]

The Legislature also made clear that the judge "shall grant any relief necessary

to prevent further abuse." N.J.S.A. 2C:25-29(b).




                                                                               A-4771-18
                                         9
      Here, the judge considered these factors and found an FRO was not

necessary to prevent plaintiff from further abuse by defendant. Defendant's

action during this unfortunate encounter was not indicative of a pattern of

abusive behavior. As the Family Part judge found, this act of violence was an

aberration prompted by defendant's emotionally fragile state of mind. There is

no indication that plaintiff is at risk of being assaulted by defendant again.

Because the record supports the judge's findings, we discern no legal basis to

overturn his ruling.

      Affirmed.




                                                                        A-4771-18
                                     10